J-A05008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: PETITION OF M.R.C.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    ALLEGHENY COUNTY DEPARTMENT                :
    OF BEHAVIORAL HEALTH AND THE               :
    PENNSYLVANIA STATE POLICE                  :
                                               :
                                               :
    APPEAL OF: M.R.C.                          :      No. 903 WDA 2018

                      Appeal from the Order May 21, 2018
               In the Court of Common Pleas of Allegheny County
                  Orphans' Court at No(s): CC No. 638 of 2016


BEFORE: GANTMAN, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY GANTMAN, P.J.E.:                           FILED APRIL 26, 2019

        Appellant, M.R.C., appeals from the order entered in the Allegheny

County Court of Common Pleas, which denied his petition to expunge the

record of his involuntary mental health commitment under the Mental Health

Procedures Act (“MHPA”).1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts of this case. Therefore, we have no need to restate them. Procedurally,

on December 14, 2017, Appellant filed a petition to expunge his involuntary

commitment under the MHPA. The court conducted a hearing on Appellant’s

petition on May 14, 2018, during which the court heard testimony from

Appellant and VonZell Wade, PhD, LPC, Appellant’s counselor.           The court

____________________________________________


1   50 P.S. §§ 7101-7503.
J-A05008-19


denied Appellant’s petition in an order dated May 17, 2018, and entered on

May 21, 2018. Appellant filed a timely notice of appeal on June 19, 2018, and

a timely concise statement of errors complained of on appeal per Pa.R.A.P.

1925(b).

     Appellant raises the following issues for our review:

           DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
           WHEN IT OVERRULED APPELLANT’S OBJECTIONS ON THE
           BASIS OF VIOLATIONS OF THE RULE AGAINST HEARSAY,
           ADMITTED THE EVIDENCE WHICH WAS THE SUBJECT OF
           THE OBJECTIONS, AND THEN BASED ITS DECISION ON
           IMPROPERLY ADMITTED HEARSAY?

           DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
           WHEN IN ITS OPINION THE COURT EVALUATED THE
           EMERGENCY INVOLUNTARY EXAMINATION OF APPELLANT
           BASED UPON THE COURT’S MISINTERPRETATION OF THE
           MHPA’S REQUIREMENTS AND THEN DECIDED THAT THE
           EMERGENCY INVOLUNTARY EXAMINATION JUSTIFIED
           TREATMENT BASED UPON THE COURT’S ERRONEOUS
           INTERPRETATION OF LAW?

           DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
           WHEN IT FAILED TO HOLD THAT THE INVOLUNTARY
           EMERGENCY     EXAMINATION    AND   TREATMENT    OF
           APPELLANT FAILED TO COMPLY WITH THE EXPLICIT
           PROCEDURAL     MANDATES      AND   DUE    PROCESS
           PROTECTIONS INCLUDED WITHIN THE PENNSYLVANIA
           MENTAL HEALTH PROCEDURES ACT AND THEREFORE THE
           INVOLUNTARY      EMERGENCY     EXAMINATION    AND
           TREATMENT WAS INVALID, AND ILLEGAL, AND WAS A
           VIOLATION OF [APPELLANT]’S RIGHTS TO DUE PROCESS
           OF LAW, VOID AB INITIO AND SHOULD BE DECLARED NULL
           AND VOID AND SHOULD BE VACATED AND ANY AND ALL
           RECORDS THEREOF EXPUNGED?

           DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
           WHEN IT FAILED TO HOLD THAT THE SECTION 302
           EXAMINATION AND TREATMENT OF APPELLANT WAS
           INVALID DUE TO THE EXAMINING PHYSICIAN’S FAILING TO

                                    -2-
J-A05008-19


          MAKE A DIAGNOSIS OF MENTAL ILLNESS WITHIN THE
          EXAMINING PHYSICIAN’S FINDINGS OR STATEMENT OF
          TREATMENT NEEDED?

          DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
          WHEN IT FAILED TO HOLD THAT THE SECTION 302
          EMERGENCY    EXAMINATION    AND  TREATMENT    OF
          APPELLANT WAS UNLAWFUL AND INVALID BECAUSE
          [APPELLANT] WAS NOT A STATUTORILY AUTHORIZED
          SUBJECT FOR EMERGENCY INVOLUNTARY EXAMINATION
          AND TREATMENT PURSUANT TO THE PENNSYLVANIA
          MENTAL HEALTH PROCEDURES ACT BECAUSE [APPELLANT]
          WAS NOT MENTALLY ILL BUT RATHER WAS EXPERIENCING
          THE SYMPTOMS OF ALCOHOL WITHDRAWAL?

(Appellant’s Brief at 2-3).2

       Our review of this appeal implicates the following principles: “Our well-

settled standard of review in cases involving a motion for expunction is

whether the trial court abused its discretion.” In re Keyes, 83 A.3d 1016,

1022 (Pa.Super. 2013), appeal denied, 627 Pa. 766, 101 A.3d 104 (2014)

(citing Commonwealth v. A.M.R., 887 A.2d 1266, 1268 (Pa.Super. 2005)).

       Sections 7301 and 7302 of the MHPA deal with involuntary emergency


____________________________________________


2 “Issues not raised in the [trial] court are waived and cannot be raised for the
first time on appeal.” Pa.R.A.P. 302(a). Issues not raised in a Rule 1925
concise statement of errors will likewise be deemed waived. Linde v. Linde
Enterprises, Inc., 118 A.3d 422, 430 (Pa.Super. 2015), appeal denied, 634
Pa. 736, 129 A.3d 1243 (2015) (citing Pa.R.A.P. 1925(b)(4)(vii)). “Rule
1925(b) waivers may be raised by the appellate court sua sponte.”
Commonwealth v. Hill, 609 Pa. 410, 427, 16 A.3d 484, 494 (2011). If a
concise statement is too vague, the court may find waiver and disregard any
argument. Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.Super. 2006),
appeal denied, 591 Pa. 712, 919 A.2d 956 (2007). Here, Appellant did not
raise his second appellate issue, which asserts the trial court misinterpreted
the MHPA, before the trial court and in his Rule 1925(b) statement. Therefore,
Appellant’s second issue is waived. See Pa.R.A.P. 302(a); Linde, supra.

                                           -3-
J-A05008-19


examination and treatment of individuals; Section 7301 provides in relevant

part:

        § 7301. Persons who may be subject to involuntary
        emergency examination and treatment

        (a) Persons Subject.—Whenever a person is severely
        mentally disabled and in need of immediate treatment, he
        may be made subject to involuntary emergency
        examination and treatment. A person is severely mentally
        disabled when, as a result of mental illness, his capacity to
        exercise self-control, judgment and discretion in the conduct
        of his affairs and social relations or to care for his own
        personal needs is so lessened that he poses a clear and
        present danger of harm to others or to himself.

        (b) Determination of Clear and Present Danger.—(1)
        Clear and present danger to others shall be shown by
        establishing that within the past 30 days the person has
        inflicted or attempted to inflict serious bodily harm on
        another and that there is a reasonable probability that such
        conduct will be repeated. If, however, the person has been
        found incompetent to be tried or has been acquitted by
        reason of lack of criminal responsibility on charges arising
        from conduct involving infliction of or attempt to inflict
        substantial bodily harm on another, such 30-day limitation
        shall not apply so long as an application for examination and
        treatment is filed within 30 days after the date of such
        determination or verdict. In such case, a clear and present
        danger to others may be shown by establishing that the
        conduct charged in the criminal proceeding did occur, and
        that there is a reasonable probability that such conduct will
        be repeated. For the purpose of this section, a clear and
        present danger of harm to others may be demonstrated by
        proof that the person has made threats of harm and has
        committed acts in furtherance of the threat to commit harm.

        (2) Clear and present danger to himself shall be shown by
        establishing that within the past 30 days:

           (i) the person has acted in such manner as to
           evidence that he would be unable, without care,
           supervision and the continued assistance of others, to

                                    -4-
J-A05008-19


           satisfy his need for nourishment, personal or medical
           care, shelter, or self-protection and safety, and that
           there is a reasonable probability that death, serious
           bodily injury or serious physical debilitation would
           ensue within 30 days unless adequate treatment were
           afforded under this act….

                                *    *    *

50 P.S. 7301(a), (b)(1)-(2)(i). Section 7302 provides:

        § 7302. Involuntary emergency examination and
        treatment authorized by a physician—not to exceed
        one hundred twenty hours

        (a) Application         for     Examination.—Emergency
        examination may be undertaken at a treatment facility upon
        the certification of a physician stating the need for such
        examination; or upon a warrant issued by the county
        administrator authorizing such examination; or without a
        warrant upon application by a physician or other authorized
        person who has personally observed conduct showing the
        need for such examination.

                                *    *    *

           (2) Emergency Examination Without a Warrant.—
           Upon personal observation of the conduct of a person
           constituting reasonable grounds to believe that he is
           severely mentally disabled and in need of immediate
           treatment, and physician or peace officer, or anyone
           authorized by the county administrator may take such
           person to an approved facility for an emergency
           examination. Upon arrival, he shall make a written
           statement setting forth the grounds for believing the
           person to be in need of such examination.

        (b) Examination and Determination of Need for
        Emergency Treatment.—A person taken to a facility shall
        be examined by a physician within two hours of arrival in
        order to determine if the person is severely mentally
        disabled within the meaning of section 301 and in need of
        immediate treatment. If it is determined that the person is
        severely mentally disabled and in need of emergency

                                    -5-
J-A05008-19


        treatment, treatment shall be begun immediately. If the
        physician does not so find, or if at any time it appears there
        is no longer a need for immediate treatment, the person
        shall be discharged and returned to such place as he may
        reasonably direct. The physician shall make a record of the
        examination and his findings. In no event shall a person be
        accepted for involuntary emergency treatment if a previous
        application was granted for such treatment and the new
        application is not based on behavior occurring after the
        earlier application.

        (c) Notification        of    Rights      at    Emergency
        Examination.—Upon arrival at the facility, the person shall
        be informed of the reasons for emergency examination and
        of his right to communicate immediately with others. He
        shall be given reasonable use of the telephone. He shall be
        requested to furnish the names of parties whom he may
        want notified of his custody and kept informed of his status.
        The county administrator or the director of the facility shall:

           (1) give notice to such parties of the whereabouts
           and status of the person, how and when he may be
           contacted and visited, and how they may obtain
           information concerning him while he is in inpatient
           treatment; and

           (2) take reasonable steps to assure that while the
           person is detained, the health and safety needs of any
           of his dependents are met, and that his personal
           property and the premises he occupies are secure.

        (d) Duration of Emergency Examination and
        Treatment.—A person who is in treatment pursuant to this
        section shall be discharged whenever it is determined that
        he no longer is in need of treatment and in any event within
        120 hours….

                                 *    *    *

50 P.S. § 7302(a)(2), (b)-(d) (internal footnote omitted).

     Involuntary commitment under Section 7302 is proper “where there are

‘reasonable grounds to believe a person is severely mentally disabled and in

                                     -6-
J-A05008-19


need of immediate treatment.’” In re Jacobs, 15 A.3d 509, 510 (Pa.Super.

2011) (quoting In re Hancock, 719 A.2d 1053, 1055 (Pa.Super. 1998)). “[I]t

is not sufficient to find only that the person is in need of mental health

services. It must also be established that there is a reasonable probability of

death, serious injury or serious physical debilitation to order commitment.”

In re R.F., 914 A.2d 907, 913-14 (Pa.Super. 2006), appeal denied, 593 Pa.
741, 929 A.2d 1162 (2007) (citing In re T.T., 875 A.2d 1123 (Pa.Super.

2005), appeal denied, 584 Pa. 702, 882 A.2d 1006 (2005)). “[E]xpungement

of civil commitment records (be they generated in a hospital or court context)

are required if they originated as a result of an illegal proceeding subsequently

declared null and void[.]” Id. at 909 (citation and internal quotation marks

omitted).

      Additionally, “a trial court has broad discretion with regard to the

admissibility of evidence, and is not required to exclude all evidence that may

be detrimental to a party’s case.” Schuenemann v. Dreemz, LLC, 34 A.3d
94, 102 (Pa.Super. 2011).      “To constitute reversible error, an evidentiary

ruling must not only be erroneous, but also harmful or [unduly] prejudicial to

the complaining party.” Ettinger v. Triangle-Pacific Corp., 799 A.2d 95,

110 (Pa.Super. 2002), appeal denied, 572 Pa. 742, 815 A.2d 1042 (2003).

Pennsylvania Rule of Evidence 801 defines hearsay as follows:

         Rule 801. Definitions That Apply to This Article

         (a) Statement.       “Statement” means a person’s oral
         assertion, written assertion, or nonverbal conduct, if the

                                      -7-
J-A05008-19


         person intended it as an assertion.

         (b) Declarant. “Declarant” means the person who made
         statement.

         (c)   Hearsay. “Hearsay” means a statement that

         (1) the declarant does not make while testifying at the
         current trial or hearing; and

         (2) a party offers in evidence to prove the truth of the
         matter asserted in the statement.

                                 *    *      *

Pa.R.E. 801. Generally, hearsay is inadmissible, except as provided by the

rules of evidence, other Pennsylvania Supreme Court rules, or by statute.

Pa.R.E. 802.

      Pennsylvania Rule of Evidence 803(6) sets forth the business records

exception to the hearsay rule, as follows:

         Rule 803. Exceptions to the Rule Against Hearsay—
              Regardless of Whether the Declarant Is
              Available as a Witness

         The following are not excluded by the rule against hearsay,
         regardless of whether the declarant is available as a
         witness:

                                 *    *      *

         (6) Records of regularly conducted activity. A record
         (which includes a memorandum, report, or data compilation
         in any form) of an act, event or condition if:

         (A) the record was made at or near the time by—or from
         information transmitted by—someone with knowledge;

         (B) the record was kept in the course of a regularly
         conducted activity of a “business,” which term includes

                                     -8-
J-A05008-19


         business, institution, association, profession, occupation,
         and calling of every kind, whether or not conducted for
         profit;

         (C) making the record was a regular practice of that
         activity;

         (D) all these conditions are shown by the testimony of the
         custodian or another qualified witness, or by a certification
         that complies with Rule 901(11) or (12) or with a statue
         permitting certification; and

         (E) the opponent does not show that the source of
         information or other circumstances indicate lack of
         trustworthiness.

Pa.R.E. 803(6). Importantly, Section 6104 of the Judicial Code governs the

admissibility of records of government actions as follows:

         § 6104. Effect of official records generally

         (a) General rule.—A copy of a record of governmental
         action or inaction authenticated as provided in section 6103
         (relating to proof of official records) shall be admissible as
         evidence that the governmental action or inaction disclosed
         therein was in fact taken or omitted.

         (b) Existence of facts.—A copy of a record authenticated
         as provided in section 6103 disclosing the existence or
         nonexistence of facts which have been recorded pursuant to
         an official duty or would have been so recorded had the facts
         existed shall be admissible as evidence of the existence or
         nonexistence of such facts, unless the sources of
         information or other circumstances indicate lack of
         trustworthiness.

42 Pa.C.S.A. § 6104. Section 6103 addresses the authentication of official

records, in pertinent part, as follows:

         § 6103. Proof of official records

         (a) General rule.—An official record kept within this

                                      -9-
J-A05008-19


         Commonwealth by any court, magisterial district judge or
         other government unit, or an entry therein, when admissible
         for any purpose, may be evidenced by an official publication
         thereof or by a copy attested by the officer having the legal
         custody of the record, or by that officer’s deputy, and
         accompanied by a certificate that the officer has the
         custody. The certificate may be made by any public officer
         having a seal of office and having official duties with respect
         to the government unit in which the record is kept,
         authenticated by the seal of that office, or if there is no such
         officer, by:

            (1) The Department of State, in the case of any
            Commonwealth agency.

            (2) The clerk of the court of common pleas of the judicial
            district embracing any county in which the government
            unit has jurisdiction, in the case of any government unit
            other than a Commonwealth agency.

42 Pa.C.S.A. § 6103(a).

      With these principles in mind, and after a thorough review of the record,

the briefs of the parties, the applicable law, and the well-reasoned opinion of

the Honorable Michael E. McCarthy, we conclude Appellant’s remaining issues

merit no relief.   The trial court comprehensively discusses and properly

disposes of Appellant’s first, third, fourth, and fifth questions presented. (See

Trial Court Opinion, dated August 13, 2018, at 3-9) (finding: (1) Allegheny

County Department of Human Services’ certification of involuntary mental

health commitment form per Section 6103 of Judicial Code rendered form

admissible as official record per Section 6104 of Judicial Code, despite

Appellant’s hearsay objection; (3) police officers who transported Appellant

to hospital observed his conduct; Appellant failed to argue officers did not


                                     - 10 -
J-A05008-19


observe him;3 (4-5) process by which Appellant was involuntarily committed

complied with requirements of MHPA Section 302; examining physician made

timely and informed recommendation to commit Appellant per MHPA Section

302 based upon physician’s observation Appellant had suffered paranoia, was

severely    mentally     disabled,    and      required     mental   health   treatment;

psychologist Appellant retained, Paul Bernstein, Ph.D., noted in his August

2014 report Appellant’s September 2013 behavior properly resulted in

commitment       per    Section    302,     and    stated    Appellant   “exhibits   mild

psychological problems”; Appellant’s treating counselor, Dr. Wade, testified

that Appellant is currently “on a continuum of recovery,” indicating Appellant

had more problematic past condition). The record supports the trial court’s

decision and will not be disturbed on the grounds asserted. Accordingly, we

affirm on the basis of the trial court opinion.

       Order affirmed.




____________________________________________


3 To the extent Appellant attempts to argue in his third issue that the police
officers who transported him to the hospital improperly completed the Section
302 involuntary mental health commitment application, that claim is waived
because Appellant failed to raise it before the trial court and in his Rule
1925(b) statement. See Pa.R.A.P. 302(a); Linde, supra; Reeves, supra.

                                          - 11 -
J-A05008-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/2019




                          - 12 -
                                                                                Circulated 04/05/2019 01:31 PM


 I                       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
 II
                                            PENNSYLVANIA

                   INRE:                               ORPHANS' COURT DIVISION.

                   PETITION OF M.R.C.,                 No. CC 638 of 2016

                           Petitioner,                 OPINION

                                              vs.      FILED BY:
                                                       Michael E. McCarthy, Judge
                   ALLEGHENY COUNTY DEPARTMENT
                   OF BERAVIORAL HEALTH and         COPIES MAILED TO:
                   THE PENNSYLVANlA STATE POLICE,
                                                  · J. Michael McConnick, Esquire
                        Respondents.                314 Center Avenue
                                                    P.O. Box 64
                                                    Verona, PA 15147

                                                        J. Deron Gabriel, Esquire
      I                                                 Assistant County Solicitor
      I                                                 Allegheny County Law Department
      I                                               · 445 Fort Pitt Boulevard, Suite 300
                                                        Pittsburgh, PA 15219
      I
                                                        Andrew J. Lovette, Esquire
                                                        Pennsylvania State Police
                                                        1800 Elmerton Avenue
                                                        Harrisburg, PA 17110


          I

          iI
          I
          I    I




          \
          I

 I
O·
\Ji.\              (:)
...j.J
                                      ., .
                           \',
                                          .
                                              •�
                            •••• 1             ••
                             rr. .,.
                              !\' ··�
                                 ..:r,
                                    ,,,
        IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                           PENNSYLVANIA

INRE:                                            ORPHANS' COURT DIVISION

PETITION OF M.R.C.,                              No. CC 638 of2016

         Petitioner,

                 vs.

ALLEGHENY COUNTY DEPARTMENT
OF BERAVIORAL HEALTH and
THE PENNSYLVANIA STATE POLICE,

         Respondents.




                                        OPINION

         This matter came before the court pursuant to a pleading captioned "A Petition to

Expunge the Records of an Involuntary Mental Health Proceeding". The case concerns

an involuntary commitment pursuant to §7302 of the Pennsylvania Mental Health and

Procedures Act ("MHPA")1•         The Petitioner, M.R.C., asserts that the involuntary

commitment, which occurred in September 2013, was unsupported by any diagnosis of a

specific mental illness and that the record failed to establish any mental illness, as

opposed to symptoms of withdrawal symptoms from alcohol dependency and abuse.

          The petition was denied by order dated May 17, 2018.   A timely notice of appeal

followed. In response to an order pursuant to �a R.A.P. No. 1925(b), counsel for M.R.C.

timely submitted a concise statement of�yrov-s complained of on appeal.




1   50 PS. §7101, et seq.
                                             2
The 302 commitment of M.R.C. occurred in September 2013. At that time, M.R.C. was

approximately thirty-five (35) years old and resided with his wife and minor child in their

suburban home. On September 18, 2013, M.R.C. had run out from that house asserting

that "people were trying to kill him", apparently, ran into a nearby woods, where he

suffered cuts to his hands and body. Eventually, M.R.C. was found on a roadway where

he was attempting to stop drivers in order to enter their vehicles and escape from people

whom he believed were trying to kill him. Police were called and, upon personal

observation of the conduct of a person constituting reasonable grounds to believe that he

is severely mentally disabled and in need of immediate treatment, the police eventually

transported M.R.C. to Allegheny Valley Hospital.

       A standard-form application for involuntary emergency examination and

treatment pursuant to Section 302 of the MHPA was completed by one of the police

officers who had observed and transported M.R.C. That officer described the conduct

and of M.R.C., and based upon that observation as well as a discussion with the wife of

M.R.C., the officer averred a belief that M.R.C. was "severely mentally disabled" and

presented a clear and present danger to himself and others. The officer set forth his own

description of events and check-marked a pre-printed portion of the standardized

Application for Involuntary Examination and Treatment which asserted that M.R.C. had:

               acted in such manner as to evidence that he/she would be
               unable, without care, supervision and the continued
               assistance of others, to satisfy his need for nourishment,
               personal or medical care, shelter, or self-protection and
               safety and that there is reasonable probability that death,
               serious bodily injury or serious debilitation would ensue
               within 30 days unless adequate treatment were afforded
               under the [MHPA]


                                             3
       Following observation and treatment, the attending physician, Dr. Friedman,

certified the necessity of an involuntary mental health commitment pursuant to MHPA

Section 302.   Thereafter, notification of an involuntary mental health commitment was

issued within the seven-day period dictated by the Pennsylvania Uniform Firearms Act.

       At the expungement hearing, and in the statement of matters complained of on

appeal, M.R.C. objected that the records offered into evidence on behalf of the

Pennsylvania State Police ("PSP") should be excluded as hearsay.           In making that

objection, M.R.C. overlooked the fact that the packet of documents offered by the PSP

had been certified pursuant to 42 Pa. C.S. §6103. Under Section 6104 of the Judicial

Code, 42 Pa. C.S. §6104, such a certification has the effect of rendering the documents

admissible under the official records exception to the hearsay rule:

               (a) General rule.-A copy of a. record of governmental
               action or inaction authenticated as provided in section 6103
               (relating to proof of official records) shall be admissible as
               evidence that the governmental action or inaction disclosed
               therein was in fact taken or omitted.

               (b) Existence of facts.-A copy of a record authenticated
               in section 6103 disclosing the existence or nonexistence of
               facts which have been recorded pursuant to an official duty
               or would have been so recorded had the facts existed shall
               be admissible as evidence of the existence or nonexistence
               of such facts, unless the sources of information or other
               circumstances indicate lack of trustworthiness.


        Having been certified by the custodian for the Allegheny County Department of

Human Services to be true and correct copies of the originals, the documents proffered by

the PSP were immune to the hearsay objection by M.R.C.




                                              4
       M.R.C. additionally objected, however, that the handwritten information entered

in the Application for Emergency Examination and Treatment should be excluded as a

statement made in contemplation of litigation. Because that application form explicitly

cautions any signatory that "I understand that I may be required to testify at a court

hearing concerning the information I give", M.R.C. reasons that any infonnation that is

provided will obviously be provided with a view toward litigation.

        Statements that are provided in anticipation of litigation may be untrustworthy

because they are calculated to advance the interest of the author rather than accurately and

disinterestedly describe actual events. For that reason, the reliability such statements may

be suspect and, if it appears that such a statement may be a self-serving narrative rather

than an objective account of events, it may be excluded.            However, a form which

forewarns individuals that a consequence of providing information may be that he or she

might later be called as a witness cannot be presumed, in itself, to provide an incentive to

report events inaccurately.    A pre-printed caution to witnesses that they may at some

future point be called to testify merely advises them of the responsibility they are

undertaking and that any facts should be set forth accurately and in detail at the present

time to assist their recollection at a future point. That warning does not, in itself, create a

concern that witnesses will be motivated to provide a false account of events.

        In the second through fifth matters complained of on appeal, M.R.C. contends that

an expungement should have been granted because the examining physician did not set

forth a diagnosis of a specific mental illness and, in any event, the record :fails to establish

that M.R.C. was mentally ill. An attendingemergency room physician merely confirms



                                               5
an observation of behaviors or injuries that suggest a need for evaluation. The purpose

served by retaining a patient whose unusual behaviors have resulted in transport to a

hospital emergency room is to provide an opportunity for more thorough psychological

evaluation. An emergency room physician merely confirms an observation of injuries or

behaviors that suggest a need for such an evaluation. In this case, M.R.C. suffered a

delirium episode which has since been attributed to alcohol withdrawal.

       Moreover, a timely examination of M.R.C. occurred. The "Physician's

Examination" segment which is Part VI of. the Application for Involuntary Emergency

Examination and Treatment indicates that an examination occurred within approximately

thirty (30) minutes of the arrival of M.R.C. at Allegheny Valley Hospital.            That

examining physician noted M.R.C. to have been paranoid, but otherwise stable for

inpatient psychiatric treatment and, further, check- marked that portion of the application

which stated:

                The patient is severely mentally disabled and in need of
                treatment. He should be admitted to a facility designated by
                the County Administrator for a period of treatment not to
                exceed 120 hours.

       Having been informed of the circumstances which brought M.R.C. to the

emergency room, having observed the bruises and an abrasion consistent with the account

of events that resulted in M.R.C. having been transported to the hospital, and having

examined M.R.C., the examining physician made an informed recommendation for

involuntary commitment pursuant to the MHPA.

        A psychologist who was retained by M.R.C. opined that, based upon an

examination conducted approximately a year after the involuntary commitment, M.R.C.
exhibited no diagnosable mental disorder, with the exception of alcohol dependence in

remission. That August 2014 report also · acknowledged, however, that "it may be

reasonable to assume that [M.R.C.] exhibits mild psychological problems".                              As

importantly, the report acknowledged that the account provided by M.R.C. of events

leading to the 302 commitment indicated that M.R.C. "experienced a psychotic episode in

which he developed perceptual distortions (auditory and visual hallucinations and

delusions (false beliefs)".2 The Petitioner's own expert report appears, therefore, to

acknowledge behavior that had properly resulted in a recommendation for a 302

commitment. In fact, the August 2014 report does not appear to directly challenge the

propriety of the involuntary commitment. The report opines, instead, that, subsequent to

that commitment, M.R.C. had progressed to the point that an expungement might be

appropriate subject, however, to scheduled screenings for alcohol use and a weekly

outpatient "psychotherapeutic relationship" with a licensed mental health provider.

           Similarly, the testimony and report of another psychologist who testified on behalf
                                                                                           3
of M.R.C., opined that M.R.C. is presently "on a continuum of recovery."                       Of course,

such testimony concedes a more problematic past condition. Moreover, the witness

conceded that he is not qualified to assess whether or not M.R.C. suffers from a severe

mental illness.

            In the sixth matter complained of on appeal, M.R.C. asserts that an expungement

must be allowed because a form MH-783 was not used and completed and, therefore,


2 Petitioner Exhibit A; Report of Psychological Evaluation by Paul Bernstein, Ph. D In fact, that expert
 had refused to participate in an evaluation for purposes of supporting expungement petition until M.R.C.
 had demonstrated more than a year of sobriety.

 3   N.T.12, 13

                                                     7
'   I




        there had been no compliance with §7112 of the MHPA. The record indicates, however,

        that the rights described in Form MH 783�A were explained to M.R.C. and were

        understood by him at the time.4

                 In the seventh through ninth matters complained of on appea.l, M.R.C. contends

        generally that this court erred when it failed to hold that "in addition to the above

        specified reasons [,] other mandatory procedural safeguards and due process protections

        of the MHPA were not complied with and/or were violated". M.R.C. was directed to file

        � statement of errors complained of on appeal consistent with Pa. R.A.P. 1925(b). That

        direction is given to a party when a court "desires clarification of the errors complained

        of'. An assertion that the court failed to consider "other matters" or, in this case, failed

        to hold that "other safeguards and protections" had been violated provides no clarification

        to the court and is not an adequate response to a 1925(b) directive. For that reason, this

        opinion does not specifically address Nos. 7, 8, 9 and 11 of the matters complained of by

        M.R.C.

                 M.R.C. complains at No. 10 that the court erred when it failed to grant M.R.C.

        requested relief from the prohibition to possess firearms according to 18 Pa.C.S.§6105.

        Notwithstanding that a request for expungement of a 302 commitment is not granted,

        Section 6105(f) (1) of the Uniform Firearms Act allows reinstatement of firearms rights

        upon a finding that a petitioner can possess a firearm without risk of harm to himself or

        another. 18 Pa.C.S.A. § 6105(f) (1).           The record in this case does not establish the



        4Application for Involuntary Emergency Examination and Treatment, at Part IV. To the extent that
        M.R.C. also questions the adequacy of a warrant, the record suggests that the officers who transported
        M.R.C. had observed his conduct M.R.C. did not argue otherwise.


                                                          8
..   '




         absence of such a risk. M.R.C. has not demonstrated that, he has advanced to the point

         his possession and use of a firearm would be without a risk of harm attributable to mental

         health concerns that had resulted in his 302 commitment. Although Dr. Wade, an expert

         witness for M.R.C., opined on the stand that, within a reasonable degree of certainty,

         M.R.C. could possess a firearm without risk to himself or others, the testimony of that

         witness had described the current status of M.R.C. as doing "fairly well" and progressing

         on a continuum. Additionally, that witness, conceding that he does not have the standing

         to "officially diagnose", has assessed the erratic past behaviors of M.R.C. as having been

         solely substance - abuse driven. 5 Because the witness lacks the standing to diagnose and

         has couched his own opinion as to the well-being of M.R.C. in terms of "progressing"

         and doing "fairly well", the court is chary to accept the opinion of the witness that the

         possession of a firearm by M.R.C. would, in fact, be without a risk of harm.



                                                          By the Court:



           Date:      \>,..
                              'Af]   fj ,   2018




          s N.T. 20

                                                      9